Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. patented application No. 10949639.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application discloses “a first substrate; pixels provided on the first substrate; first sensing electrodes formed to extend in a first direction on the first substrate and
arranged along a second direction; and second sensing electrodes formed to extend in the second direction on the first substrate and arranged along the first direction, wherein mutual capacitance corresponding to sensing cells is formed between the first sensing electrodes and the second sensing electrodes, and wherein a resolution of the sensing cells is equal to a resolution of the pixels”; and 
Claim 1 of the patented application No.10949639 is discloses “a first substrate; pixels provided on the first substrate; first sensing electrodes formed to extend in a first direction on the first substrate and arranged along a second direction; and second sensing electrodes formed to extend in a second direction on the first substrate and arranged along the first direction; wherein mutual capacitance is formed at crossing points between the first sensing electrodes and the second sensing electrodes, and the crossing points respectively serve as sensing cells, and wherein a resolution of the sensing cells is equal to a resolution of the pixels”.

Reasons for Allowance
2.	Claims 17-34 are allowed. 
The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Han et al (U.S. Patent 10037452) and Wang et al (U.S. Patent 8913801) failed to teach or fairly suggest,  “a display including a plurality of pixels disposed on a display area; a sensor including a plurality of first sensing electrodes and a plurality of second sensing electrodes disposed in the display area; and a sensor controller including a touch detector configured to recognize a touch of a user inputted into the sensor in a first mode and an authorizer configured to recognize a pattern of the user’s hand inputted into the sensor in a second mode, wherein the sensor controller changes a mode to the second mode when no touch is inputted for a predetermined time period in the first mode and changes the mode to the first mode when authorization on a pattern inputted into the sensor succeeds in the second mode, and wherein the sensor controller sequentially drives all the first sensing electrodes in the second mode and the sensor controller drives all the second sensing electrodes in the second mode”. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 17-34 are allowable over the prior art of record.
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."     
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8913802), (8766337), (8330909) and (7508962).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/07/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665